Title: To George Washington from the New Hampshire General Court, 12 March 1776
From: New Hampshire General Court
To: Washington, George



Sir
Colony of New HampshireExeter 12th March 1776

We are favour’d with your Excellency’s Advices by Mr Moylan’s Letter of the 9th Instant, and acknowledge ourselves extremely oblig’d by this early Intelligence of your spirited and interesting Operations against the Town of Boston, to which We heartily wish the utmost Success you can possibly expect—We do also gratefully acknowledge the goodness of your Intentions, that upon the first Discovery & Notice given, that any of the Troops from Boston on leaving the place, might appear on the Coast to attempt a Landing, You would come or send immediately to our Assistance.
Our Assembly have very readily determind upon the most effectual Measures in our power, for the Defence of the Sea Coast, & in particular piscataqua Harbour—but We must beg Leave to remind your Excellency of a Matter of the utmost Consequence to Us, Our Magazine of powder being very low not exceeding twelve Barrels, We are under the Necessity of asking The Return of the Supply of powder made by this Colony last summer for the Continental Service, and that you woud please to order Us the like Quantity, or what can possibly be spared for our Use; the supplys we have sent for to the West Indies, &c., and been some time expecting, are not yet arriv’d. In behalf of the Council & Assembly I am very respectfully your Excellency’s most humble Servt

Meshech Weare presidt of the Council

